             Case 3:14-cv-02346-JCS Document 461 Filed 07/13/20 Page 1 of 5




     PSYCH-APPEAL, INC.
 1 Meiram Bendat (Cal. Bar No. 198884)
 2 8560 West Sunset Boulevard, Suite 500
     West Hollywood, CA 90069
 3 Tel: (310) 598-3690, x.101
     Fax: (888) 975-1957
 4 mbendat@psych-appeal.com
 5 ZUCKERMAN SPAEDER LLP
 6 D. Brian Hufford (admitted pro hac vice)
     Jason S. Cowart (admitted pro hac vice)
 7 485 Madison Avenue, 10th Floor
     New York, NY 10022
 8 Tel: (212) 704-9600
   Fax: (212) 704-4256
 9
   dbhufford@zuckerman.com
10 jcowart@zuckerman.com
11 Attorneys for Intervenor Mary Jones
     (Additional Counsel on Signature Page)
12
                                UNITED STATES DISTRICT COURT
13                             NORTHERN DISTRICT OF CALIFORNIA
14                                 SAN FRANCISCO DIVISION

15 DAVID AND NATASHA WIT, et al.,                Case No. 3:14-CV-02346-JCS
                                                 Action Filed: May 21, 2014
16                     Plaintiffs,

17          v.
18 UNITED BEHAVIORAL HEALTH
                                               UNOPPOSED NOTICE OF MOTION AND
   (operating as OPTUMHEALTH                   MOTION TO INTERVENE OF MARY JONES
19 BEHAVIORAL SOLUTIONS),
20                                             No Hearing Requested
                       Defendant.
21
                                                 Case No. 3:14-CV-05337-JCS
     GARY ALEXANDER, et al.,
22                                               Action Filed: December 4, 2014
23                     Plaintiffs,

24 v.
25 UNITED BEHAVIORAL HEALTH
     (operating as OPTUMHEALTH
26 BEHAVIORAL SOLUTIONS),
27                     Defendant.
28
                                                                           JONES’S MOT. TO INTERVENE
                                                           CASE NOS. 3:14-CV-02346-JCS; 3:14-CV-05337-JCS
               Case 3:14-cv-02346-JCS Document 461 Filed 07/13/20 Page 2 of 5




 1                      NOTICE OF MOTION AND MOTION TO INTERVENE

 2 TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
 3            PLEASE TAKE NOTICE that without a hearing, or if the Court directs as soon as

 4 counsel may be heard by videoconference before the Hon. Joseph C. Spero, located at
 5 Courtroom F, 15th Floor, San Francisco Federal Courthouse, 450 Golden Gate Avenue, San
 6 Francisco, CA 94102, Mary Jones (“Jones”), a pseudonym,1 will and hereby does respectfully
 7 move for permissive intervention pursuant to Federal Rule of Civil Procedure 24.
 8            Jones moves for permissive intervention pursuant to Federal Rule of Civil Procedure 24
 9 and Local Civil Rules 7-1 and 7-11. Permissive intervention is appropriate because Jones is
10 plaintiff in Jones v. United Behavioral Health, No. 3:19-cv-6999-RS (“Jones”), which shares
11 “common question[s] of law or fact” with this case. Fed. R. Civ. P. 24(b)(1)(B). Jones requests
12 that the Court allow her to intervene in this action so that she may move to amend the November
13 14, 2014 Stipulated Protective Order (“Protective Order”), ECF No. 61. Defendant United
14 Behavioral Health (“UBH”) has authorized undersigned counsel to state that UBH consents to
15 Ms. Jones’s intervention for the limited purpose of moving to amend the November 14, 2014
16 Stipulated Protective Order in this case, but UBH has reserved all rights to object to or challenge
17 in the Jones action the discoverability of any discovery produced in this action.
18                       MEMORANDUM OF POINTS AND AUTHORITIES

19       I.   BACKGROUND

20            As reflected in this Court’s Order Re Joint Discovery Letter in Jones, ECF No. 51 (June

21 2, 2020) (the “Jones Order”), that case challenges UBH’s violations of ERISA associated with its
22 adoption and application of its 2017 Level of Care Guidelines for residential treatment of mental
23 health conditions and substance use disorders (and any Coverage Determination Guidelines that
24
25   1
     Judge Seeborg granted Plaintiff Jones’s motion to proceed under a pseudonym. See Order
   Granting Plaintiff’s Administrative Motion to Proceed Under Pseudonym, Jones v. United
26 Behavioral Health, No. 3:19-cv-6999-RS (N.D. Cal. Feb. 10, 2020), ECF No. 39. Jones was
27 previously referred to as Tomlinson. The case was initially filed by Sandra Tomlinson on behalf
   of her daughter. After UBH moved to dismiss the claims, the Jones Complaint was amended to
28 substitute as plaintiff Ms. Tomlinson’s daughter, via pseudonym.

                                                                                JONES’S MOT. TO INTERVENE
                                                                CASE NOS. 3:14-CV-02346-JCS; 3:14-CV-05337-JCS
             Case 3:14-cv-02346-JCS Document 461 Filed 07/13/20 Page 3 of 5




 1 incorporate the LOCG criteria). This Court found in Wit, after years of litigation, that UBH
 2 violated its fiduciary duties, including by adopting and applying the same 2017 Guidelines at
 3 issue in Jones. See Wit v. United Behavioral Health, No. 14-CV-02346-JCS, 2019 WL 1033730,
 4 at *54 (N.D. Cal. Mar. 5, 2019); see generally Am. Compl., Jones v. United Behavioral Health,
 5 No. 3:19-cv-6999-RS (N.D. Cal. Jan. 31, 2020), ECF No. 31. Jones and members of the putative
 6 Jones class will not obtain relief under this Court’s judgments in Wit as to claims denied after
 7 June 1, 2017, the cut-off date for membership in the Wit Class; that relief is sought in Jones. See
 8 Wit, 2019 WL 1033730, at *4.
 9          “Given the overlap between [Jones] and Wit, the interests in judicial economy and

10 avoidance of wasteful duplication,” Jones Order at 6-7, much of the discovery produced in Wit
11 will be highly relevant in Jones. Moreover, “the Ninth Circuit ‘strongly favors access to
12 discovery materials to meet the needs of parties engaged in collateral litigation’ because
13 ‘[a]llowing the fruits of one litigation to facilitate preparation in other cases advances the
14 interests of judicial economy by avoiding the wasteful duplication of discovery.’” Id. at 6
15 (quoting Foltz v. State Farm Mut. Auto. Ins. Co., 331 F.3d 1122, 1131 (9th Cir. 2003)).
16 “[W]here an appropriate modification of a protective order can place private litigants in a
17 position they would otherwise reach only after repetition of another’s discovery, such
18 modification can be denied only where it would tangibly prejudice substantial rights of the party
19 opposing modification.” Foltz, 331 F.3d at 1131 (citations omitted).
20          Jones will request modification of the Wit Protective Order, which presently only permits

21 the Wit parties to “use” Protected Material “for prosecuting, defending, or attempting to settle
22 this litigation.” Protective Order at 9 (§ 7.1). To effectuate such joint motion, Jones hereby
23 moves to intervene.
24   II.     ARGUMENT

25          “On timely motion, the court may permit anyone to intervene who: . . . has a claim or

26 defense that shares with the main action a common question of law or fact.” Fed. R. Civ. P.
27 24(b)(1). In the Ninth Circuit, permissive intervention generally requires: “(1) an independent
28 ground for jurisdiction; (2) a timely motion; and (3) a common question of law and fact between
                                                    2
                                                                                JONES’S MOT. TO INTERVENE
                                                                CASE NOS. 3:14-CV-02346-JCS; 3:14-CV-05337-JCS
              Case 3:14-cv-02346-JCS Document 461 Filed 07/13/20 Page 4 of 5




 1 the movant’s claim or defense and the main action.” Freedom From Religion Found., Inc. v.
 2 Geithner, 644 F.3d 836, 843 (9th Cir. 2011). If the party seeking to intervene satisfies those
 3 elements, the district court “is then entitled to consider other factors in making its discretionary
 4 decision on the issue of permissive intervention.” See Spangler v. Pasadena City Bd. of Educ.,
 5 552 F.2d 1326, 1329 (9th Cir. 1977).
 6          The first requirement—an independent ground for jurisdiction—is “irrelevant” and

 7 automatically met where, as here, a “district court is exercising federal-question jurisdiction and
 8 [the proposed intervenor] does not seek to bring any counterclaims or cross-claims.” Freedom
 9 From Religion Found., Inc., 644 F.3d at 844. Jones is not seeking to bring any claims in this
10 action, and Judge Seeborg indisputably has jurisdiction over the ERISA claims in Jones.
11 Moreover, the Protective Order recognizes that non-parties may seek to modify it, as the Jones
12 plaintiff does here, along with UBH, which is already a party in both actions. See Protective
13 Order at 15 (§ 12.1) (“Nothing in this Order abridges the right of any person to seek its
14 modification by the court in the future.”) (emphasis added).
15          The “timely motion” requirement is satisfied so long as granting intervention will not

16 “unduly delay or prejudice the adjudication of the original parties’ rights.” Fed. R. Civ. P.
17 24(b)(3). Jones’s intervention in this action will not delay or prejudice the adjudication of the
18 claims in Wit at all. Intervention to ensure efficient discovery is common and appropriate where,
19 as here, it will not affect the rights of the litigants to the main action. See, e.g., Am. Small Bus.
20 League v. U.S. Dep’t of Def., No. C 18-01979 WHA, 2019 WL 2579200, at *2 (N.D. Cal. June
21 24, 2019); California v. Health & Human Servs., No. 17-cv-05783-HSG, 2017 WL 6731640, at
22 *9 (N.D. Cal. Dec. 29, 2017).
23          The third requirement—a common question of law and fact—is easily met as well.

24 Jones, Wit, and Alexander all concern whether UBH’s adoption of its 2017 Level of Care
25 Guidelines violated its duties under ERISA. There are also narrower common issues of fact and
26 law within the discovery processes. For example, the relevance of discovery in Wit is a close
27 proxy for relevance in Jones.
28
                                                     3
                                                                                  JONES’S MOT. TO INTERVENE
                                                                  CASE NOS. 3:14-CV-02346-JCS; 3:14-CV-05337-JCS
             Case 3:14-cv-02346-JCS Document 461 Filed 07/13/20 Page 5 of 5




1           Because the requirements of permissive intervention are met; the Ninth Circuit “strongly

2 favors access to discovery materials to meet the needs of parties engaged in collateral litigation,”
3 Foltz, 331 F.3d at 1131; and substantial time and resources of the parties and the Court will be
4 preserved by modifying the Protective Order, see Venegas v. Skaggs, 867 F.2d 527, 531 (9th Cir.
5 1989) (“[J]udicial economy is a relevant consideration in deciding a motion for permissive
6 intervention.”), the Court should exercise its discretion to allow Jones to intervene.
7    III.   CONCLUSION

8           For the reasons set forth above, the Court should enter the attached Proposed Order.
9
     Dated: July 13, 2020                        ZUCKERMAN SPAEDER LLP
10
                                                 /s/ Caroline E. Reynolds
11                                               Caroline E. Reynolds
                                                 D. Brian Hufford
12                                               Jason S. Cowart
                                                 Adam B. Abelson
13
                                                 PSYCH-APPEAL, INC.
14                                               Meiram Bendat
15
                                                 Attorneys for Intervenor Mary Jones
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                    4
                                                                                JONES’S MOT. TO INTERVENE
                                                                CASE NOS. 3:14-CV-02346-JCS; 3:14-CV-05337-JCS
